
	

114 S625 PCS: Iran Nuclear Agreement Review Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 27114th CONGRESS1st Session
		S. 625
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2015
			Mr. McConnell introduced the following bill; which was read the first time
		
		March 4, 2015Read the second time and placed on the calendarA BILL
		To provide for congressional review and oversight of agreements relating to Iran's nuclear program,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Iran Nuclear Agreement Review Act of 2015.
 2.Congressional review and oversight of agreements with Iran relating to the nuclear program of IranThe Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) is amended by inserting after section 134 the following new section:
			
				135.Congressional review and oversight of agreements with Iran
					(a)Transmission to Congress of nuclear agreements with Iran and verification assessment with respect
			 to such agreements
 (1)Transmission of agreementsNot later than 5 calendar days after reaching an agreement with Iran relating to the nuclear program of Iran, the President shall transmit to the appropriate congressional committees—
 (A)the text of the agreement and all related materials and annexes; (B)a verification assessment report of the Secretary of State prepared under paragraph (2) with respect to the agreement; and
 (C)a certification that— (i)the agreement includes the appropriate terms, conditions, and duration of the agreement's requirements with respect to Iran’s nuclear activities and provisions describing any sanctions to be waived, suspended, or otherwise reduced by the United States, and any other nation or entity, including the United Nations; and
 (ii)the President determines the agreement meets United States non-proliferation objectives, does not jeopardize the common defense and security, provides an adequate framework to ensure that Iran’s nuclear activities permitted thereunder will not be inimical to or constitute an unreasonable risk to the common defense and security, and ensures that Iran’s nuclear activities permitted thereunder will not be used to further any nuclear-related military or nuclear explosive purpose, including for any research on or development of any nuclear explosive device or any other nuclear-related military purpose.
								(2)Verification assessment report
 (A)In generalThe Secretary of State shall prepare, with respect to an agreement described in paragraph (1), a report assessing—
 (i)the extent to which the Secretary will be able to verify that Iran is complying with its obligations under the agreement;
 (ii)the adequacy of the safeguards and other control mechanisms and other assurances contained in the agreement with respect to Iran’s nuclear program to ensure Iran’s activities permitted thereunder will not be used to further any nuclear-related military or nuclear explosive purpose, including for any research on or development of any nuclear explosive device or any other nuclear-related military purpose; and
 (iii)the capacity and capability of the International Atomic Energy Agency to effectively implement the verification regime required by the agreement, including whether the International Atomic Energy Agency has the required funding, manpower, and authority to do so.
 (B)AssumptionsIn preparing a report under subparagraph (A) with respect to an agreement described in paragraph (1), the Secretary shall assume that Iran could—
 (i)use all measures not expressly prohibited by the agreement to conceal activities that violate its obligations under the agreement; and
 (ii)alter or deviate from standard practices in order to impede efforts to verify that Iran is complying with those obligations.
 (C)Classified annexA report under subparagraph (A) shall be transmitted in unclassified form, but shall include a classified annex prepared in consultation with the Director of National Intelligence, summarizing relevant classified information.
 (3)ExceptionThe requirements of subparagraphs (B) and (C) of paragraph (1) shall not apply to an agreement defined in subsection (i)(4).
						(b)Period for review by Congress of nuclear agreements with Iran
 (1)In generalDuring the 60-day period following transmittal by the President of an agreement pursuant to subsection (a), the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives shall, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review such agreement.
 (2)Limitation on actions during period of reviewNotwithstanding any other provision of law, except as provided in paragraph (3), during the period for review provided in paragraph (1), the President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of statutory sanctions with respect to Iran under any provision of law or refrain from applying any such sanctions pursuant to an agreement described in subsection (a).
 (3)ExceptionThe prohibition under paragraph (2) does not apply to any deferral, waiver, or other suspension of statutory sanctions pursuant to the Joint Plan of Action if that deferral, waiver, or other suspension is made—
 (A)consistent with the law in effect on the date of the enactment of the Iran Nuclear Agreement Review Act of 2015; and
 (B)not later than 45 days before the transmission by the President of an agreement, assessment report, and certification under subsection (a).
							(c)Effect of congressional action with respect to nuclear agreements with Iran
 (1)In generalNotwithstanding any other provision of law, action involving any measure of statutory sanctions relief by the United States pursuant to an agreement subject to subsection (a) or the Joint Plan of Action—
 (A)may be taken, consistent with existing statutory requirements for such action, if, during the period for review provided in subsection (b)(1), the Congress adopts, and there is enacted, a joint resolution stating in substance that the Congress does favor the agreement;
 (B)may not be taken if, during the period for review provided in subsection (b)(1), the Congress adopts, and there is enacted, a joint resolution stating in substance that the Congress does not favor the agreement; or
 (C)may be taken, consistent with existing statutory requirements for such action, if, following the period for review provided in subsection (b)(1), there is not enacted any such joint resolution.
 (2)DefinitionFor the purposes of this subsection, the phrase action involving any measure of statutory sanctions relief by the United States shall include waiver, suspension, reduction, or other effort to provide relief from, or otherwise limit the application of statutory sanctions with respect to, Iran under any provision of law or any other effort to refrain from applying any such sanctions.
						(d)Congressional oversight of Iranian compliance with nuclear agreements
 (1)In generalThe President shall, within 10 days of receiving credible and accurate information relating to a potentially significant breach or compliance incident by Iran with respect to an agreement subject to subsection (a), submit such information to the appropriate congressional committees.
 (2)Material breach reportNot later than 10 days after submitting information about a potentially significant breach or compliance incident pursuant to paragraph (1), the President shall make a determination whether such potentially significant breach or compliance issue constitutes a material breach and shall submit to the appropriate congressional committees such determination, accompanied by, as appropriate, a report on the action or failure to act by Iran that led to the material breach, actions necessary for Iran to cure the breach, and the status of Iran’s efforts to cure the breach.
 (3)Semi-annual reportNot later than 180 days after entering into an agreement described in subsection (a), and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report on Iran’s nuclear program and the compliance of Iran with the agreement during the period covered by the report, including the following elements:
 (A)Any action or failure to act by Iran that breached the agreement or is in noncompliance with the terms of the agreement.
 (B)Any delay by Iran of more than one week in providing inspectors access to facilities, people, and documents in Iran as required by the agreement.
 (C)Any progress made by Iran to resolve concerns by the International Atomic Energy Agency about possible military dimensions of Iran’s nuclear program.
 (D)Any procurement by Iran of materials in violation of the agreement. (E)Any centrifuge research and development conducted by Iran that—
 (i)is not in compliance with the agreement; or (ii)may substantially enhance the enrichment capacity of Iran if deployed.
 (F)Any diversion by Iran of uranium, carbon-fiber, or other materials for use in Iran’s nuclear program in violation of the agreement.
 (G)Any covert nuclear activities undertaken by Iran. (H)An assessment of whether any Iranian financial institutions are engaged in money laundering or terrorist finance activities, including names of specific financial institutions if applicable.
 (I)An assessment of— (i)whether, and the extent to which, Iran supported acts of terrorism; and
 (ii)whether Iran directly supported, financed, planned, or carried out an act of terrorism against the United States or a United States person anywhere in the world.
								(4)Additional reports and information
 (A)Agency reportsFollowing submission of an agreement pursuant to subsection (a) to the appropriate congressional committees, the Department of State, the Department of Energy, and the Department of Defense shall, upon the request of either of those committees, promptly furnish to those committees their views as to whether the safeguards and other controls contained in the agreement with respect to Iran’s nuclear program provide an adequate framework to ensure that Iran’s activities permitted thereunder will not be inimical to or constitute an unreasonable risk to the common defense and security.
 (B)Provision of information on nuclear initiatives with iranThe President shall keep the appropriate congressional committees fully and currently informed of any initiative or negotiations with Iran relating Iran’s nuclear program, including any new or amended agreement.
 (5)CertificationAfter the review period provided in subsection (b)(1), the President shall, not less than every 90 days—
 (A)determine whether the President is able to certify that— (i)Iran is transparently, verifiably, and fully implementing the agreement, including all related technical or additional agreements;
 (ii)Iran has not committed a material breach with respect to the agreement or, if Iran has committed a material breach, Iran has cured the material breach;
 (iii)Iran has not taken any action, including covert action, that could significantly advance its nuclear weapons program;
 (iv)Iran has not directly supported or carried out an act of terrorism against the United States or a United States person anywhere in the world; and
 (v)suspension of sanctions related to Iran pursuant to the agreement is— (I)appropriate and proportionate to the specific and verifiable measures taken by Iran with respect to terminating its illicit nuclear program; and
 (II)vital to the national security interests of the United States; and (B)if the President determines he is able to make the certification described in subparagraph (A), make such certification to the appropriate congressional committees.
							(e)Expedited consideration of legislation
 (1)In generalIn the event the President does not submit a certification pursuant to subsection (d)(5) or has determined pursuant to subsection (d)(2) that Iran has materially breached an agreement subject to subsection (a), Congress may initiate within 60 days expedited consideration of qualifying legislation pursuant to this subsection.
 (2)Qualifying legislation definedFor purposes of this subsection, the term qualifying legislation means only a bill of either House of Congress— (A)the title of which is as follows: A bill reinstating statutory sanctions imposed with respect to Iran.; and
 (B)the matter after the enacting clause of which is: Any statutory sanctions imposed with respect to Iran pursuant to ______ that were waived, suspended, reduced, or otherwise relieved pursuant to an agreement submitted pursuant to section 135(a) of the Atomic Energy Act of 1954 are hereby reinstated and any action by the United States Government to facilitate the release of funds or assets to Iran pursuant to such agreement, or provide any further waiver, suspension, reduction, or other relief is hereby prohibited., with the blank space being filled in with the law or laws under which sanctions are to be reinstated.
 (3)IntroductionDuring the 60-day period provided for in paragraph (1), qualifying legislation may be introduced— (A)in the House of Representatives, by the Speaker (or the Speaker's designee) or the minority leader (or the minority leader's designee); and
 (B)in the Senate, by the majority leader (or the majority leader's designee) or the minority leader (or the minority leader's designee).
 (4)Committee referralQualifying legislation introduced in the Senate shall be referred to the Committee on Foreign Relations and in the House of Representatives to the Committee on Foreign Affairs.
 (5)DischargeIf the committee of either House to which qualifying legislation has been referred has not reported such qualifying legislation within 10 session days after the date of referral of such legislation, that committee shall be discharged from further consideration of such legislation and the qualifying legislation shall be placed on the appropriate calendar.
						(6)Floor consideration in House of Representatives
 (A)Proceeding to considerationAfter each committee authorized to consider qualifying legislation reports it to the House of Representatives or has been discharged from its consideration, it shall be in order to move to proceed to consider the qualifying legislation in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the qualifying legislation. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (B)ConsiderationThe qualifying legislation shall be considered as read. All points of order against the qualifying legislation and against its consideration are waived. The previous question shall be considered as ordered on the qualifying legislation to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the qualifying legislation shall not be in order. No amendment to, or motion to recommit, qualifying legislation shall be in order.
 (C)AppealsAll appeals from the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to the qualifying legislation shall be decided without debate.
							(7)Floor consideration in the Senate
 (A)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the committee authorized to consider qualifying legislation reports it to the Senate or has been discharged from its consideration (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of qualifying legislation, and all points of order against qualifying legislation (and against consideration of the qualifying legislation) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the qualifying legislation is agreed to, the qualifying legislation shall remain the unfinished business until disposed of.
 (B)DebateDebate on qualifying legislation, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the qualifying legislation is not in order.
 (C)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on the qualifying legislation and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate.
 (D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to qualifying legislation shall be decided without debate.
 (E)Consideration of veto messagesDebate in the Senate of any veto message with respect to qualifying legislation, including all debatable motions and appeals in connection with such qualifying legislation, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
							(8)Rules relating to Senate and House of Representatives
 (A)Coordination with action by other HouseIf, before the passage by one House of qualifying legislation of that House, that House receives qualifying legislation from the other House, then the following procedures shall apply:
 (i)The qualifying legislation of the other House shall not be referred to a committee. (ii)With respect to qualifying legislation of the House receiving the legislation—
 (I)the procedure in that House shall be the same as if no qualifying legislation had been received from the other House; but
 (II)the vote on passage shall be on the qualifying legislation of the other House. (B)Treatment of joint resolution of other HouseIf one House fails to introduce or consider qualifying legislation under this section, the qualifying legislation of the other House shall be entitled to expedited floor procedures under this section.
 (C)Treatment of companion measuresIf, following passage of the qualifying legislation in the Senate, the Senate then receives a companion measure from the House of Representatives, the companion measure shall not be debatable.
 (f)Rules of House of Representatives and SenateSubsection (e) is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of legislation described in those sections, and supersede other rules only to the extent that they are inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (g)Rules of constructionNothing in the section shall be construed as— (1)modifying, or having any other impact on, the President’s authority to negotiate, enter into, or implement appropriate executive agreements, other than the restrictions on implementation of the agreements specifically covered by this Act;
 (2)allowing any new waiver, suspension, reduction, or other relief from statutory sanctions with respect to Iran under any provision of law, or allowing the President to refrain from applying any such sanctions pursuant to an agreement described in subsection (a) during the period for review provided in subsection (b)(1);
 (3)revoking or terminating any statutory sanctions imposed on Iran; or (4)authorizing the use of military force against Iran.
 (h)Sense of CongressIt is the sense of Congress that— (1)the sanctions regime imposed on Iran by Congress is primarily responsible for bringing Iran to the table to negotiate on its nuclear program;
 (2)these negotiations are a critically important matter of national security and foreign policy for the United States and its closest allies; and
 (3)it is critically important that Congress have the opportunity to consider and, as appropriate, take action on any agreement affecting the statutory sanctions regime imposed by Congress.
 (i)DefinitionsIn this section: (1)Agreement and all related materials and annexesThe term agreement and all related materials and annexes means the agreement itself and any additional materials related thereto, including annexes, appendices, codicils, side agreements, implementing materials, documents, and guidance, technical or other understandings, and any related agreements, whether entered into or implemented prior to the agreement or to be entered into or implemented in the future.
 (2)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (3)Iranian financial institutionThe term Iranian financial institution has the meaning given the term in section 104A(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)).
 (4)Joint plan of actionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension thereto agreed to on July 18, 2014, the extension agreed to on November 24, 2014, and any extension that is agreed to on or after the date of the enactment of the Iran Nuclear Agreement Review Act of 2015.
 (5)Material breachThe term material breach means, with respect to an agreement described in subsection (a), any breach of the agreement that substantially—
 (A)benefits Iran’s nuclear program; (B)decreases the amount of time required by Iran to achieve a nuclear weapon; or
 (C)deviates from or undermines the purposes of such agreement. (6)Noncompliance definedThe term noncompliance means any departure from the terms of an agreement described in subsection (a) that is not a material breach.
 (7)P5+1 countriesThe term P5+1 countries means the United States, France, the Russian Federation, the People’s Republic of China, the United Kingdom, and Germany.
 (8)United States personThe term United States person has the meaning given that term in section 101 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511)..
 3.Effective dateThis Act shall become effective 1 day after enactment. March 4, 2015Read the second time and placed on the calendar